Citation Nr: 1641233	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  13-10 903	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable schedular rating for left ankle talus osteochondral defect status post-surgery (left ankle disability).

2.  Entitlement to an extraschedular rating for left ankle disability.
 
3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to August 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veteran's Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In that decision, the RO granted entitlement to service connection for left ankle disability and assigned a noncompensable rating.  The Veteran timely appealed the initial rating assigned for the left ankle disability.  Jurisdiction was subsequently transferred to the San Diego RO.  

The Board notes that the Veteran filed a notice of disagreement as to the January 2012 denial of service connection for headaches and the initial noncompensable rating for back disability.  A statement of the case was issued in January 2013, but the Veteran did not perfect the appeal by filing a timely substantive appeal.  Thus, these matters are not before the Board.  See 38 C.F.R. § 20.200 (2015) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).   

In her April 2013 substantive appeal (VA Form 9), the Veteran indicated that she wished to have a hearing before the Board in connection with her claim.  The Veteran was scheduled for a hearing in September 2016, but the Veteran did not appear and she did not request an additional hearing.  The August 2016 hearing letter was not returned as undeliverable.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The issues on appeal have been bifurcated and recharacterized for the reasons indicated below.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).  

The issues of entitlement to an extraschedular rating and a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




FINDING OF FACT

Throughout the appeal period, the Veteran's left ankle disability caused painful motion; there is no evidence of left ankle ankylosis, ankylosis of the left subastragalar or tarsal joint, malunion of the left os calcis or astragalus, or evidence that the Veteran had a left astragalectomy.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but no higher, for left ankle disability, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.     
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Generally, VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's claim arises from disagreement with the initial disability rating assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting her in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains the Veteran's service treatment records, as well as post-service VA treatment records and adequate VA examination reports, as discussed in detail below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  Thus, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Analysis 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Where the question for consideration is the propriety of the initial evaluation assigned, as it is here, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The factors involved in evaluating and rating disabilities of the joints include increased or limited motion, weakness, fatigability, incoordination, painful movement, swelling, deformity, or disuse atrophy.  38 C.F.R. § 4.45.

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  Deluca v. Brown, 8 Vet. App. 202, 207-08 (1995).  These regulations also provide that it is the intent of the Rating Schedule to recognize painful motion with joint or periarticular pathology as productive of disability and to warrant at least the minimum compensable rating for the joint as shown by adequate pathology and evidenced by the visible behavior in undertaking motion.  The Court has held that these regulations apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Veteran's left ankle disability is rated noncompensable under 38 C.F.R. § 4.71a, DC 5271, applicable to limited motion of the ankle.  Under this diagnostic code, a moderate limitation of ankle motion warrants a 10 percent rating and a marked limitation warrants a 20 percent rating, the maximum schedular rating.  The normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  Where, as here, the Rating Schedule does not provide a 0 percent or noncompensable rating for a particular diagnostic code, such a rating is to be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  In this case, however, for the reasons below, the requirements for a compensable rating have been met.

At the May 2011 VA examination, the Veteran reported that she experienced left ankle pain, stiffness, popping, catching giving way, and symptoms of subluxation.  The Veteran reported that she missed forty-two days of work in the past twelve months due to her ankle.  She further explained that her functional impairment is limited to walking sixty minutes and standing 120 minutes.  She denied having flare-ups, and orthosis or prosthesis.  She reported waxing and waning, increased by stepping wrong or while on stairs.  She indicated that she alleviated symptoms with medication and uses an ankle brace with strenuous activity.  

Physical examination of the left ankle revealed plantar flexion from 0 to 45 degrees and dorsi-flexion from 0 to 20 degrees.  The VA examiner indicated that active and passive ranges of motion were similar and that the examination suggested no ankle stability.  There was no crepitus and no impingement detected and no evidence of pain, spasm, or weakness.  Repetitive use testing provided no objective loss of joint function due to pain, weakness, fatigue, or incoordination.  Weight-bearing seemed to favor neither the lower extremity according to inspection of shoe wear.  The VA examiner noted that left ankle X-rays from June 2010 demonstrated posteromedial talar dome osteochondral defect and provided a diagnosis of left ankle defect/prior surgery and no related scars. 

June 2012 VA treatment records reflect that the Veteran's left ankle had "good" range of motion.

The Veteran underwent an additional VA examination in May 2013.  The VA examiner noted that the Veteran had an arthroscopic debridement and micro-fracture in October 2010.  The Veteran reported ankle symptoms of pain, stiffness, popping, catching, giving away, but denied locking, history of dislocation, or symptoms of subluxation.  Ankle related functional impairment was reported as limited to walking sixty minutes and standing 180 minutes, with significant pain after ninety minutes.  She denied experiencing flare-ups.  Veteran reported increased pain (burning) with repetitive use (prolonged standing or walking) over 90 minutes but denied weakness, fatigability, and incoordination.  She also denied decreased range of motion with repetitive motion.  She indicated that she currently elevated her left leg, applied ice after work every day, and used medication occasionally.  She also indicated that she wears an ankle brace when symptoms are increased or when she anticipated increased activity.  

Range of motion testing showed plantar flexion to 45 degrees or greater and plantar dorsiflexion to 20 degrees or greater with no objective evidence of painful motion. 
There was no functional loss, functional impairment, and/or additional limitation of range of motion of the left ankle following repetitive-use testing.  There was no joint instability found based on anterior drawer and talar tilt tests.  There was no ankylosis noted.  The examiner noted scars related to the left ankle surgery, but determined that they were not painful, unstable, or greater than 39 square centimeters.  The examiner noted that the Veteran used an ankle brace for ankle pain.  The examiner concluded that the Veteran's left ankle disability impacted her ability to work, as the Veteran has to stand for many hours as a surgical technician, and when she stands for two to six hours at a time, she has to use a chair, which is unusual in her field.  The Veteran also indicated that she takes off of work the next day due to increased pain.  The Veteran indicated that she missed two to three days of work per month due to pain.  

In an April 2014 VA examination, the Veteran reported flare-ups.  She explained that she needs to elevate her ankle and ice for about thirty minutes.  The Veteran indicated that her ankle pain is better and that she has not received any recent treatment.  Range of motion testing showed plantar flexion of 40 degrees or greater and plantar dorsiflexion of 10 degrees or greater with no objective evidence of painful motion.  There was no additional limitation of range of motion of the left ankle after repetitive-use testing.  The examiner noted functional loss or functional impairment consistent with less movement than normal and weakened movement.  There was no joint instability found based on anterior drawer and talar tilt tests.  There was no ankylosis noted.  The examiner stated that she could not determine the decrease of loss during flare-ups without resorting to mere speculation.  The examiner also stated that she does not use an ankle brace per se.  The examiner concluded that the Veteran's left ankle disability impacted her ability to work, as the Veteran has difficulty with prolonged standing/walking. 

The Board notes that there was no active, passive, weight-bearing or non-weight bearing range of motion tested.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  However, given the multiple VA examination testing with similar results, a remand would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (citing Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)).  Additionally, the March 2011 VA examiner indicated that range of motion was normal and that active and passive testing demonstrated similar results.  Moreover, the Veteran denied experiencing any loss of range of motion or flare-ups during the March 2011 and May 2013 VA examinations, and the Veteran indicated that her symptom of left ankle pain had improved in the April 2014 VA examination.  

Upon review of the evidence, the Board finds that an initial 10 percent rating for moderate left ankle disability is warranted for the entire appeal period.  Recently, the April 2014 VA examiner noted that the Veteran had left ankle plantar dorsiflexion of 10 degrees, consistent with a moderate limitation of motion.  The examiners also reported that pain, weakness, fatigability, or incoordination did not significantly limit her functional ability during flare-ups or on repeated use over time.

Although the March 2011 and May 2013 VA examinations reflect normal range of motion of the left ankle, the Veteran has continuously complained of pain in her left ankle, especially after prolonged standing, requiring her to sit, elevate her leg, apply ice, or take off of work.  In this regard, the Board notes that a compensable rating is warranted for joint pain pursuant to 38 C.F.R. § 4.59 for orthopedic disabilities rated under diagnostic codes containing a 10 percent rating, and the criteria for such a rating can be satisfied with lay and other non-medical evidence.  See Sowers v. McDonald, 27 Vet. App. 472, 480 (2016); Petitti v. McDonald, 27 Vet. App. 415, 428-29 (2015).  Significantly, 38 C.F.R. § 4.59 provides that it is the intention of the Rating Schedule to recognize actually painful joints "as entitled to at least the minimum compensable rating for the joint."  This is such a case.  The evidence reflects that the Veteran has had a painful left ankle joint throughout the pendency of the claim and is therefore entitled to the minimum compensable rating of 10 percent under DC 5271 from the August 25, 2011 effective date of the grant of service connection.

However, there is no indication that these symptoms have warranted a rating in excess of 10 percent at any time during the pendency of the claim.  During the June 2014 VA examination, left ankle plantar dorsiflexion was 10 degrees with no objective evidence of painful motion and with no additional limitation of range of motion following repetitive-use testing.  In addressing the Veteran's report of flare-ups, the examiner concluded that any loss of range of motion could not be determined without resorting to mere speculation.  Although the Veteran reported flare-ups during the June 2014 VA examination, described as requiring an elevated ankle and icing for about thirty minutes, which was similarly described in the May 2013 VA examination, she also indicated that the pain in her left ankle had improved.  Thus, the Veteran's report of flare-ups do not indicate that they are so significant as to result in additional loss of motion more nearly approximating marked limitation of motion of less than 5 degrees of plantar dorsiflexion or less than 10 degrees plantar flexion, required for the next higher, 20 percent rating.

The only higher ratings available under the diagnostic codes applicable to the ankle are the 30 and 40 percent ratings under DC 5270 for ankylosis of the ankle.  There are also 20 percent ratings warranted for ankylosis of the subastragalar or tarsal joint, malunion of os calcis or astragalus, and astragalectomy.  Neither the lay statements nor evidence, however, reflects that the Veteran has these or analogous symptoms.  The March 2011 VA examination reports and x-rays conducted in June 2010 and March 2011 did not show malunion of os calcis or astragalus or astragalectomy.  The evidence, thus, reflects no ankylosis or other symptoms warranting an initial rating higher than 10 percent under any potentially applicable diagnostic code.

For all the foregoing reasons, the Board finds that an initial 10 percent rating, but no higher, for left ankle disability is warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5271.


ORDER

An initial rating of 10 percent, but no higher, for left ankle disability, is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

The issue of entitlement to a TDIU is deemed to have been submitted as part of any increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Veteran is employed, in her April 2011 notice of disagreement, the Veteran indicated that her left ankle disability and additional service connected-disability caused her to switch from a full-time to part-time status.  Thus, it is unclear whether her left ankle disability prevents her from maintaining substantially gainful employment.  In connection, the May 2013 VA examiner concluded that the Veteran's left ankle disability impacts her ability to work, as the Veteran's job requires her to stand for two to six hours at a time, requiring her to sit down and take off of work about two to three times a month.  Similarly, the May 2014 VA examiner also noted that the Veteran's left ankle disability impacts her ability to work due to difficulty with prolonged standing or walking.  

Thus, there is some evidence of an inability to maintain gainful employment due to the left ankle disability and the issue of entitlement to a TDIU has, therefore, been raised.  A remand is, therefore, warranted for the AOJ to consider this issue in the first instance, to include any appropriate development.

Additionally, the Board notes that in exceptional circumstances, where the schedular evaluations are found to be inadequate, 38 C.F.R. § 3.321(b)(1)  provides that a veteran may be awarded a rating higher than that encompassed by the schedular criteria.  Under the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of assignment of an extraschedular evaluation.  See id.  

Here, as reflected in the Veteran's lay statements and contentions during the VA examinations, the Veteran's left ankle disability cause symptoms other than those listed in the relevant criteria and result in significant time off of work.  Specifically, additional symptoms of left ankle disability not listed in the relevant criteria include instability, difficulty standing, or walking after prolonged activity.  The Veteran also contends that these symptoms result in a negative effect on her employment as her position as a surgical technician requires her to remain on her feet for long periods of time.  

Thus, in light of the Veteran's competent and credible lay statements indicating that she experiences symptoms that are not contemplated by the applicable rating criteria and these symptoms cause significant interference with employment and frequent time off of work, the issue of whether the Veteran is entitled to an extraschedular rating for her left ankle disability should be referred to the Under Secretary for Benefits or the Director of Compensation Service.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  After undertaking any appropriate development, adjudicate the issue of entitlement to a TDIU.

2.  Refer the claim for entitlement to an extraschedular rating for left ankle disability to the Under Secretary for Benefits or the Director of Compensation Service.

3.  After considering any additional evidence received and conducting any development deemed appropriate, readjudicate the issue of entitlement to an extraschedular rating for left ankle disability.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


